Name: 78/1000/EEC: Commission Decision of 24 November 1978 authorizing the Kingdom of Belgium, the Grand Duchy of Luxembourg and the Kingdom of the Netherlands not to apply Community treatment to knitted or crocheted trousers (except shorts), other than babies' , of wool, of cotton or of man-made textile fibres, falling within subheading ex 60.05 A II of the Common Customs Tariff (NIMEXE codes 60.05-61, 62, 64), originating in Taiwan and in free circulation in the other Member States
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1978-12-08

 nan